ORDER
ROGERS, Senior District Judge.
This matter is before the court on defendant’s motion to dismiss for failure to state a claim upon which relief can be granted brought pursuant to Federal Rule of Civil Procedure 12(b)(6).
Plaintiff, an inmate presently incarcerated in the State of North Carolina filed this complaint pro se alleging the practice used by U.S. Sprint of identifying callers as inmates to the answering party on collect long distance calls has resulted in embarrassment and humiliation. No jurisdictional basis was set forth in plaintiff’s complaint, although plaintiff alleged this practice was in violation of North Carolina law and federal wiretapping statutes.
Having considered the pleadings filed in this matter and reviewed the federal statutes cited by defendant in support of the motion to dismiss, the court is persuaded no cause of action is stated by plaintiff’s complaint and concludes dismissal is appropriate.
IT IS THEREFORE ORDERED this action is hereby dismissed for failure to state a claim.